 

Exhibit 10.48

 

 

 

 

[gwdzzzpjkish000001.jpg]

 

 

 

 

River Oaks Tower

3730 Kirby Drive, Suite 1200

Houston, Texas 77098

 

 

March 26, 2020

 

 

 

Vinah Shah

 

(via email ####)

 

 

Dear Vinay:

Aravive, Inc. (the “Company”) is pleased to offer you the continued position of
Chief Financial Officer of the Company on the following terms:

1.Position.  

(a)You will continue to be employed as Chief Financial Officer (“CFO”) of the
Company and you will report to the Company’s Chief Executive Officer. This is a
full-time position.  By signing this letter agreement, you confirm to the
Company that you have no contractual commitments or other legal obligations that
would prohibit you from performing your duties for the Company.

(b)You agree to the best of your ability and experience that you will at all
times loyally and conscientiously perform all of the duties and obligations
required of and from you pursuant to the express and implicit terms hereof, and
to the reasonable satisfaction of the Company.  During your employment, you
further agree that you will devote all of your business time and attention to
the business of the Company, the Company will be entitled to all of the benefits
and profits arising from or incidental to all such work services and advice, you
will not render commercial or professional services of any nature to any person
or organization, whether or not for compensation, without the prior written
consent of the Company, and you will not directly or indirectly engage or
participate in any business that is competitive in any manner with the business
of the Company.  Nothing in this letter agreement will prevent you from
accepting speaking or presentation engagements in exchange for honoraria or from
serving on boards of charitable organizations or public or private corporations
that are not competitive in any manner with the business of the Company, or from
owning no more than one percent (1%) of the outstanding equity securities of a
corporation whose stock is listed on a national stock exchange.

2.Effective Date.  This offer letter is effective as of March 1, 2020 (the
“Effective Date”).  

3.Cash Compensation.  The Company will pay you a salary at the rate of Three
Hundred Sixty Thousand Dollars ($360,000) per year, less required deductions and
withholdings, payable in accordance with the Company’s standard payroll
schedule.  This salary will be subject to adjustment pursuant to the Company’s
employee compensation policies in effect from time to time. As an exempt
salaried employee, you will be expected to work hours as required by the nature
of your work assignments, including hours beyond the Company’s normal business
hours, and you will not be eligible for, nor entitled to receive, overtime
compensation.  

 

--------------------------------------------------------------------------------

 

In addition, you will be eligible to be considered for a discretionary incentive
bonus for each fiscal year of the Company. Whether you are awarded any bonus for
a given fiscal year, and the amount of the bonus (if any), will be determined by
the Company in its sole discretion based upon achievement of Company and
personal objectives established and approved by the Company’s Board of
Directors.  For fiscal year 2020 your target bonus will be equal to 40% of your
annual base salary (“Target Bonus”).  Any bonus for a fiscal year will be paid
within 2½ months after the close of that fiscal year, and you must remain
actively employed by the Company at the time of payment in order to earn a bonus
for that fiscal year. The Target Bonus is not earned until paid and no pro-rated
amount will be paid if your employment terminates prior to the payment date;
provided, however, in the event the Company terminates your employment for any
reason other than Cause or Permanent Disability (as defined below) you will be
entitled to receive a pro-rated portion of the discretionary year-end Target
Bonus contingent upon a determination by the Board of Directors regarding which
corporate goals of the Company have been met and that the other executive
officers of the Company have been paid their year-end target bonuses. The
determination of the Company’s Board of Directors with respect to your bonus
will be final and binding.

The Company may change your compensation and benefits from time to time at its
discretion.

5.Employee Benefits.  As a regular employee of the Company, you will be eligible
to continue to participate in a number of Company-sponsored benefits, including
its medical, dental and 401(k) plans, under the terms and conditions of the
benefit plans that may be in effect from time to time.  In addition, you will be
entitled to a number of vacation days and to accrue and use paid vacation
benefits, in accordance with the Company’s vacation policy, as in effect from
time to time (initially for the first eleven months you will accrue a maximum of
120 hours of paid time off).

6.Severance Benefits.  

(a)Termination For Any Reason Other Than Cause Or Permanent Disability Not In
Connection With A Change of Control.  If the Company terminates your employment
for any reason other than Cause or Permanent Disability (both as defined herein)
and a Separation occurs, and the Separation is not in connection with a Change
of Control, then you will be entitled to the benefits described in Sections 6
(i)-(iv)below; any severance payments contemplated by Section 6(a)(i) – 6(a)(v)
below are conditioned on you (i) returning all Company property and confidential
information in your possession on or within seven (7) days of the Separation and
(ii) on or within sixty (60) days after the Separation (“Release Deadline”)
executing a general release of all known and unknown claims that you may have
against the Company or persons affiliated with the Company in the form
prescribed by the Company, without alterations, and you allow such release to
become fully effective. (“Release”).  If the Release does not become effective
by the Release Deadline, you will forfeit any rights to severance or benefits
under this Section 6 or elsewhere in this Agreement.  

(i)Salary Continuation.  The Company will continue to pay your base salary for a
period of nine (9) months after your Separation, less required deductions and
withholdings (“Salary Continuation”). The Salary Continuation will be paid at
the base salary rate in effect at the time of your Separation and in accordance
with the Company’s standard payroll procedures. The Salary Continuation payments
will commence within thirty (30) days after the Release Deadline and, once they
commence, will be retroactive to the date of your Separation.

(ii)COBRA. If you elect to continue your health insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) following your
Separation, then the Company will reimburse your monthly premium under COBRA
until the earliest of: (i) the close of the twelve-month period following your
Separation, (ii) the expiration of your continuation coverage under COBRA; or
(iii) the date when you commence new employment or substantial self-employment
and you

2

 

--------------------------------------------------------------------------------

 

agree to inform the Company immediately in such event, provided you timely elect
and pay for COBRA coverage.  COBRA reimbursements shall be made by the Company
to you consistent with the Company’s normal expense reimbursement policy,
provided that you submit documentation to the Company substantiating your
payments for COBRA coverage.  The first COBRA reimbursement payment will be made
within thirty (30) days after the Release Deadline.

(iii)Accelerated Vesting.  If vesting does not accelerate under your equity
awards, then the Company will accelerate the vesting of the number of shares
subject to  options and RSUs that would have vested in the twelve (12) month
period after your Separation, such that, effective as immediately prior to the
Separation date, you will be considered to have vested in all options and the
RSUs granted to you through, and no later than twelve (12) months following the
date of the Separation.  

(iv)Exercise of Option.  Effective as immediately prior to the Separation date,
the Company agrees to extend the  period of time for you to exercise any vested
shares subject to options until the earlier of (i) the expiration date of the
applicable option, or (ii) nine (9) months after your Separation date.  

(b)Termination in Connection with a Change in Control.  You will be eligible for
severance benefits for a termination in connection with a Change in Control,
under the Company’s Change in Control Severance Plan (the “Change in Control
Severance Plan”), which provides specified severance benefits to certain
eligible officers and employees of the Company.  In addition, if during the
twelve month period commencing on the closing date of a Change in Control the
Company terminates your employment for any reason other than Cause or Permanent
Disability and a Separation occurs, all unvested equity awards shall immediately
vest so long as there has been no event that would result in a termination of
benefits under Section 3(b) of the Change of Control Severance Plan.  All rights
and obligations with respect to your Severance Benefits in connection with a
Change in Control will be as set forth in the Change in Control Severance
Plan.  If you are provided with any benefits pursuant to the Change in Control
Severance Plan, you will not receive any severance benefits as specified in
Section 6(a) herein.    

 

7.Confidential Information and Inventions Assignment/Company Policies.  Employee
Confidential Information and Inventions Assignment Agreement you have signed
with the Company or any of its subsidiaries shall remain in effect after the
Effective Date.  In addition, you will be expected to abide by Company rules and
policies and acknowledge in writing that you have read the Company’s Employee
Handbook.  

 

9.Employment Relationship.  Employment with the Company is for no specific
period of time.  Your employment with the Company will be “at will,” meaning
that either you or the Company may terminate your employment at any time and for
any reason, with or without cause or advance notice subject to the restrictions
set forth in Section 6.  Any contrary representations that may have been made to
you are superseded by this letter agreement.  This is the full and complete
agreement between you and the Company on this term.  Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
a duly authorized officer of the Company (other than you).

 

10.Tax Matters.

(a) Withholding. All forms of compensation referred to in this letter agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.

3

 

--------------------------------------------------------------------------------

 

(b) Section 409A.  For purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), each salary continuation payment under Section
7(a)(i) is hereby designated as a separate payment. If the Company determines
that you are a “specified employee” under Section 409A(a)(2)(B)(i) of the Code
at the time of your Separation, then the salary continuation payments under
Section 5(b), to the extent that they are subject to Section 409A of the Code,
will commence during the seventh month after your Separation and the
installments that otherwise would have been paid during the first six months
after your Separation will be paid in a lump sum when the salary continuation
payments commence.

(c) Tax Advice. You are encouraged to obtain your own tax advice regarding your
compensation from the Company. You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or the Board of
Directors related to tax liabilities arising from your compensation.

11.No Conflicting Obligations. You understand and agree that by accepting this
offer of continued employment, you represent to the Company that your
performance will not breach any other agreement to which you are a party and
that you have not, and will not during the term of your employment with the
Company, enter into any oral or written agreement in conflict with any of the
provisions of this letter or the Company’s policies.  You are not to bring with
you to the Company, or use or disclose to any person associated with the
Company, any confidential or proprietary information belonging to any former
employer or other person or entity with respect to which you owe an obligation
of confidentiality under any agreement or otherwise.  The Company does not want
or need and will not use such information, will assist you to preserve and
protect the confidentiality of proprietary information belonging to third
parties, and expects you to use in performing your duties for the Company only
information which is generally known and used by persons with training and
experience comparable to your own, which is common knowledge in the industry or
otherwise legally in the public domain, or which is otherwise provided or
developed by the Company.  Also, we expect you to abide by any obligations to
refrain from soliciting any person employed by or otherwise associated with any
former employer and suggest that you refrain from having any contact with such
persons until such time as any non-solicitation obligation expires.

12.Definitions.  The following terms have the meaning set forth below wherever
they are used in this letter agreement:

(a)“Cause” means any one or more of the following events: (a) your conviction
(including a guilty plea or a no contest plea) of a felony, or of any other
crime involving fraud, dishonesty or moral turpitude; (ii) your conviction of or
participation in a fraud or act of material dishonesty against the Company;
(iii) your intentional, material breach of any contract or agreement between you
and the Company (including but not limited to your Proprietary Information and
Invention Agreement or any other restrictive covenant agreements) or material
breach or material neglect of any statutory or fiduciary duty you owe to the
Company as reasonably determined by the Board of Directors, in each case, after
having provided you with not less than thirty (30) days written notice of same
and with the opportunity to cure of the same duration to the extent curable;
(iv) your unauthorized use or disclosure of the Company’s confidential
information or trade secrets; or (v) your conduct that constitutes gross
misconduct, conduct that constitutes gross insubordination, incompetence or
habitual neglect of your duties that results in (or might have reasonably
resulted in) material harm to the business of the Company, each as reasonably
determined by the Board of Directors, in each case, after having provided you
with not less than thirty (30) days written notice of same and with the
opportunity to cure of the same duration to the extent curable.

(b) “Change in Control” means a “Change in Control” as defined in the Company’s
2019 Equity Incentive Plan, as may be amended from time to time.  

4

 

--------------------------------------------------------------------------------

 

(c) “Permanent Disability” means that you are unable to perform the essential
functions of your position, with or without reasonable accommodation, for a
period of at least 120 consecutive days because of a physical or mental
impairment.

(d)“Separation” means a “separation from service,” as defined in the regulations
under Section 409A of the Code.

13. Dispute Resolution.  To ensure rapid and economical resolution of any
disputes which may arise under this Agreement, you and the Company agree that
any and all claims, disputes or controversies of any nature whatsoever arising
from or regarding the interpretation, performance, negotiation, execution,
enforcement or breach of this Agreement, your employment with the Company, or
the termination of your employment from the Company, including but not limited
to statutory claims, shall be resolved pursuant to the Federal Arbitration Act,
9 U.S.C. § 1-16, to the fullest extent permitted by law, by confidential, final
and binding arbitration conducted before a single arbitrator with JAMS, Inc.
(“JAMS”) in, San Francisco, California, in accordance with JAMS’ then-applicable
arbitration rules, which can be found at http://www.jamsadr.com/rules-clauses/,
and which will be provided to you upon request.  The parties acknowledge that by
agreeing to this arbitration procedure, they waive the right to resolve any such
dispute through a trial by jury, judge or administrative proceeding.  This
paragraph shall not apply to any action or claim that cannot be subject to
mandatory arbitration as a matter of law, including, without limitation, claims
brought pursuant to the California Private Attorneys General Act of 2004, as
amended, the California Fair Employment and Housing Act, as amended, and the
California Labor Code, as amended, to the extent such claims are not permitted
by applicable law(s) to be submitted to mandatory arbitration and the applicable
law(s) are not preempted by the Federal Arbitration Act or otherwise invalid
(collectively, the “Excluded Claims”).  In the event you intend to bring
multiple claims, including one of the Excluded Claims listed above, the Excluded
Claims may be filed with a court, while any other claims will remain subject to
mandatory arbitration. You will have the right to be represented by legal
counsel at any arbitration proceeding.  The arbitrator shall:  (a) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be available under applicable law in a
court proceeding; and (b) issue a written statement signed by the arbitrator
regarding the disposition of each claim and the relief, if any, awarded as to
each claim, the reasons for the award, and the arbitrator’s essential findings
and conclusions on which the award is based.  The arbitrator shall be authorized
to award all relief that you or the Company would be entitled to seek in a court
of law. The Company shall pay all JAMS arbitration fees in excess of the
administrative fees that you would be required to pay if the dispute were
decided in a court of law.  Nothing in this Agreement shall prevent either you
or the Company from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration.  The Company shall pay all
filing fees in excess of those which would be required if the dispute were
decided in a court of law, and shall pay the arbitrator’s fees and any other
fees or costs unique to arbitration.  Any awards or orders in such arbitrations
may be entered and enforced as judgments in the federal and state courts of any
competent jurisdiction.

14.Interpretation, Amendment and Enforcement.  This letter agreement, together
with the Employee Confidential Information and Inventions Assignment Agreement,
constitutes the complete agreement between you and the Company, contains all of
the terms of your employment with the Company and supersedes any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company.  It is entered into without reliance on any promise
or representation, written or oral, other than those expressly contained herein,
and it supersedes any other agreements, promises, warranties or representations
concerning its subject matter. Changes in your employment terms, other than
those changes expressly reserved to the Company’s discretion in this letter,
require an express written modification signed by both you and a duly authorized
officer of the Company.  If any provision of this offer letter agreement is
determined to be invalid or unenforceable, in whole or in part, this
determination shall not affect any other provision of this offer letter
agreement and the provision in question shall be modified so as to be rendered
enforceable in a manner consistent with the intent of the parties insofar as
possible under applicable law.  This letter may be delivered and executed via
facsimile, electronic mail (including pdf or any electronic signature complying
with the U.S. federal ESIGN Act of 2000, Uniform Electronic Transactions Act or
other applicable law) or other transmission method and shall be deemed to have
been duly and validly delivered and executed and be valid and effective for all
purposes.

5

 

--------------------------------------------------------------------------------

 

We hope that you will accept our offer to join the Company.  You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Confidential Information and Inventions Agreement and returning them to me.

If you have any questions, please do not hesitate to contact me.

 

Very truly yours,

 

Aravive Inc.

 

/s/ Rekha Hemrajani

 

Rekha Hemrajani

President and Chief Executive Officer

 

 

I have read and accept this employment offer:

 

/s/ Vinay Shah            
Signature

Printed Name:  

Vinay Shah

Dated:  March 26, 2020

 

6

 

--------------------------------------------------------------------------------

 

EXHIBIT 1 - EMPLOYEE CONFIDENTIAL INFORMATION AND INVENTIONS ASSIGNMENT
AGREEMENT

In consideration of my employment or continued employment by Aravive, Inc.
(“Company”), and the compensation paid to me now and during my employment with
the Company, I agree to the terms of this Agreement as follows:

 

1.

CONFIDENTIAL INFORMATION PROTECTIONS.

 

1.1Nondisclosure; Recognition of Company’s Rights. At all times during and after
my employment, I will hold in confidence and will not disclose, use, lecture
upon, or publish any of Company’s Confidential Information (defined below),
except as may be required in connection with my work for Company, or as
expressly authorized by the Chairman of the Board (the “Chairman”) of Company. I
will obtain the Chairman’s written approval before publishing or submitting for
publication any material (written, oral, or otherwise) that relates to my work
at Company and/or incorporates any Confidential Information. I hereby assign to
Company any rights I may have or acquire in any and all Confidential Information
and recognize that all Confidential Information shall be the sole and exclusive
property of Company and its assigns.

 

1.2Confidential Information. The term “Confidential Information” shall mean any
and all confidential knowledge, data or information related to Company’s
business or its actual or demonstrably anticipated research or development,
including without limitation (a) trade secrets, inventions, ideas, processes,
computer source and object code, data, formulae, programs, other works of
authorship, know-how, improvements, discoveries, developments, designs, and
techniques; (b) information regarding products, services, plans for research and
development, marketing and business plans, budgets, financial statements,
contracts, prices, suppliers, and customers; (c) information regarding the
skills and compensation of Company’s employees, contractors, and any other
service providers of Company; and (d) the existence of any business discussions,
negotiations, or agreements between Company and any third party.

 

1.3Third Party Information. I understand that Company has received and, in the
future, will receive from third parties confidential or proprietary information
(“Third Party Information”) subject to a duty on Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During and after the term of my employment, I will hold Third Party
Information in strict confidence and will not disclose to anyone (other than
Company personnel who need to know such information in connection with their
work for Company) or use, Third Party Information, except in connection with my
work for Company or unless expressly authorized by an officer of Company in
writing.

 

1.4No Improper Use of Information of Prior Employers and Others. I represent
that my employment by Company does not and will not breach any agreement with
any former employer, including any non-compete or non-solicitation agreement or
any agreement to keep in confidence or refrain from using information acquired
by me prior to my employment by Company. I further represent that I have not
entered into, and will not enter into, any agreement, either written or oral, in
conflict with my obligations under this Agreement. During my employment by
Company, I will not improperly make use of, or disclose, any information or
trade secrets of any former employer or other third party, nor will I bring onto
the premises of Company or use any unpublished documents or any property
belonging to any former employer or other third party, in violation of any
lawful agreements with that former employer or third party. I will use in the
performance of my duties only information that is generally known and used by
persons with training and experience comparable to my own, is common knowledge
in the industry or otherwise legally in the public domain, or is otherwise
provided or developed by Company.

 

7

 

--------------------------------------------------------------------------------

 

2.INVENTIONS.

 

2.1Definitions. As used in this Agreement, the term “Invention” means any ideas,
concepts, information, materials, processes, data, programs, know-how,
improvements, discoveries, developments, designs, artwork, formulae, other
copyrightable works, and techniques and all Intellectual Property Rights in any
of the items listed above. The term “Intellectual Property Rights” means all
trade secrets, copyrights, trademarks, mask work rights, patents and other
intellectual property rights recognized by the laws of any jurisdiction or
country. The term “Moral Rights” means all paternity, integrity, disclosure,
withdrawal, special and any other similar rights recognized by the laws of any
jurisdiction or country.

 

2.2Prior Inventions. I have disclosed on Exhibit A a complete list of all
Inventions that (a) I have, or I have caused to be, alone or jointly with
others, conceived, developed, or reduced to practice prior to the commencement
of my employment by Company; (b) in which I have an ownership interest or which
I have a license to use; (c) and that I wish to have excluded from the scope of
this Agreement (collectively referred to as “Prior Inventions”). If no Prior
Inventions are listed in Exhibit A, I warrant that there are no Prior
Inventions. I agree that I will not incorporate, or permit to be incorporated,
Prior Inventions in any Company Inventions (defined below) without Company’s
prior written consent. If, in the course of my employment with Company, I
incorporate a Prior Invention into a Company process, machine or other work, I
hereby grant Company a non-exclusive, perpetual, fully-paid and royalty-free,
irrevocable and worldwide license, with rights to sublicense through multiple
levels of sublicensees, to reproduce, make derivative works of, distribute,
publicly perform, and publicly display in any form or medium, whether now known
or later developed, make, have made, use, sell, import, offer for sale, and
exercise any and all present or future rights in, such Prior Invention.

 

2.3Assignment of Company Inventions. Inventions assigned to the Company or to a
third party as directed by the Company pursuant to the subsection titled
Government or Third Party are referred to in this Agreement as “Company
Inventions.” Subject to the subsection titled Government or Third Party and
except for Inventions that I can prove qualify fully under the provisions of
California Labor Code section 2870 and I have set forth in Exhibit A, I hereby
assign and agree to assign in the future (when any such Inventions or
Intellectual Property Rights are first reduced to practice or first fixed in a
tangible medium, as applicable) to Company all my right, title, and interest in
and to any and all Inventions (and all Intellectual Property Rights with respect
thereto) made, conceived, reduced to practice, or learned by me, either alone or
with others, during the period of my employment by Company. Any assignment of
Inventions (and all Intellectual Property Rights with respect thereto) hereunder
includes an assignment of all Moral Rights. To the extent such Moral Rights
cannot be assigned to Company and to the extent the following is allowed by the
laws in any country where Moral Rights exist, I hereby unconditionally and
irrevocably waive the enforcement of such Moral Rights, and all claims and
causes of action of any kind against Company or related to Company’s customers,
with respect to such rights. I further acknowledge and agree that neither my
successors-in-interest nor legal heirs retain any Moral Rights in any Inventions
(and any Intellectual Property Rights with respect thereto).

 

2.4Obligation to Keep Company Informed. During the period of my employment and
for one (1) year after my employment ends, I will promptly and fully disclose to
Company in writing (a) all Inventions authored, conceived, or reduced to
practice by me, either alone or with others, including any that might be covered
under California Labor Code section 2870, and (b) all patent applications filed
by me or in which I am named as an inventor or co-inventor.

 

2.5Government or Third Party. I agree that, as directed by the Company, I will
assign to a third party, including without limitation the United States, all my
right, title, and interest in and to any particular Company Invention.

8

 

--------------------------------------------------------------------------------

 

 

2.6Enforcement of Intellectual Property Rights and Assistance. During and after
the period of my employment and at Company’s request and expense, I will assist
Company in every proper way, including consenting to and joining in any action,
to obtain and enforce United States and foreign Intellectual Property Rights and
Moral Rights relating to Company Inventions in all countries. If the Company is
unable to secure my signature on any document needed in connection with such
purposes, I hereby irrevocably designate and appoint Company and its duly
authorized officers and agents as my agent and attorney in fact, which
appointment is coupled with an interest, to act on my behalf to execute and file
any such documents and to do all other lawfully permitted acts to further such
purposes with the same legal force and effect as if executed

by me.

 

2.7Incorporation of Software Code. I agree that I will not incorporate into any
Company software or otherwise deliver to Company any software code licensed
under the GNU General Public License or Lesser General Public License or any
other license that, by its terms, requires or conditions the use or distribution
of such code on the disclosure, licensing, or distribution of any source code
owned or licensed by Company.

 

2.8Unassigned or Nonassignable Inventions.  I recognize that this Agreement will
not be deemed to require assignment of any Invention that is covered under
California Labor Code section 2870(a) provided that nothing herein shall forbid
or restrict the right of the Company to provide for full title to certain
patents and Inventions to be in the United States, as required by contracts
between the Company and the United States or any of its agencies.

 

3.RECORDS. I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that is required by the
Company) of all Inventions made by me during the period of my employment by the
Company, which records shall be available to, and remain the sole property of,
the Company at all times.

 

4.ADDITIONAL ACTIVITIES. I agree that during the term of my employment by
Company, I will not (a) without Company’s express written consent, engage in any
employment or business activity that is competitive with, or would otherwise
conflict with my employment by, Company; and (b) for the period of my employment
by Company and for one (1) year thereafter, I will not either directly or
indirectly, solicit or attempt to solicit any employee, independent contractor,
or consultant of Company to terminate his, her or its relationship with Company
in order to become an employee, consultant, or independent contractor to or for
any other person or entity.

 

5.RETURN OF COMPANY PROPERTY. Upon termination of my employment or upon
Company’s request at any other time, I will deliver to Company all of Company’s
property, equipment, and documents, together with all copies thereof, and any
other material containing or disclosing any Inventions, Third Party Information
or Confidential Information and certify in writing that I have fully complied
with the foregoing obligation. I agree that I will not copy, delete, or alter
any information contained upon my Company computer or Company equipment before I
return it to Company. In addition, if I have used any personal computer, server,
or e-mail system to receive, store, review, prepare or transmit any Company
information, including but not limited to, Confidential Information, I agree to
provide the Company with a computer-useable copy of all such Confidential
Information and then permanently delete and expunge such Confidential
Information from those systems; and I agree to provide the Company access to my
system as reasonably requested to verify that the necessary copying and/or
deletion is completed. I further agree that any property situated on Company’s
premises and owned by Company is subject to inspection by Company’s personnel at
any time with or without notice. Prior to the termination of my employment or
promptly after termination of my employment, I will cooperate with Company in
attending an exit interview and certify in writing that I have complied with the
requirements of this section.

 

6.NOTIFICATION OF NEW EMPLOYER. If I leave the employ of Company, I consent to
the notification of my new employer of my rights and obligations under this
Agreement, by Company providing a copy of this Agreement or otherwise.

9

 

--------------------------------------------------------------------------------

 

 

7.GENERAL PROVISIONS.

 

7.1Governing Law and Venue. This Agreement and any action related thereto will
be governed and interpreted by and under the laws of the State of California,
without giving effect to any conflicts of laws principles that require the
application of the law of a different state. I expressly consent to personal
jurisdiction and venue in the state and federal courts for the county in which I
primarily perform the services for the Company for any lawsuit filed there
against me by Company arising from or related to this Agreement.

 

7.2Severability. If any provision of this Agreement is, for any reason, held to
be invalid or unenforceable, the other provisions of this Agreement will remain
enforceable and the invalid or unenforceable provision will be deemed modified
so that it is valid and enforceable to the maximum extent permitted by law.

 

7.3Survival. This Agreement shall survive the termination of my employment and
the assignment of this Agreement by Company to any successor or other assignee
and shall be binding upon my heirs and legal representatives.

 

7.4Employment. I agree and understand that nothing in this Agreement shall give
me any right to continued employment by Company, and it will not interfere in
any way with my right or Company’s right to terminate my employment at any time,
with or without cause and with or without advance notice.

 

7.5Notices. Each party must deliver all notices or other communications required
or permitted under this Agreement in writing to the other party at the address
listed on the signature page, by courier, by certified or registered mail
(postage prepaid and return receipt requested), or by a nationally- recognized
express mail service. Notice will be effective upon receipt or refusal of
delivery. If delivered by certified or registered mail, notice will be
considered to have been given five (5) business days after it was mailed, as
evidenced by the postmark. If delivered by courier or express mail service,
notice will be considered to have been given on the delivery date reflected by
the courier or express mail service receipt. Each party may change its address
for receipt of notice by giving notice of the change to the other party.

 

7.6Injunctive Relief. I acknowledge that, because my services are personal and
unique and because I will have access to the Confidential Information of
Company, any breach of this Agreement by me would cause irreparable injury to
Company for which monetary damages would not be an adequate remedy and,
therefore, will entitle Company to injunctive relief (including specific
performance). The rights and remedies provided to each party in this Agreement
are cumulative and in addition to any other rights and remedies available to
such party at law or in equity.

 

7.7Waiver. Any waiver or failure to enforce any provision of this Agreement on
one occasion will not be deemed a waiver of that provision or any other
provision on any other occasion.

 

7.8Export. I agree not to export, reexport, or transfer, directly or indirectly,
any U.S. technical data acquired from Company or any products utilizing such
data, in violation of the United States export laws or regulations.

 

7.9Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall be taken
together and deemed to be one instrument.

 

10

 

--------------------------------------------------------------------------------

 

7.10Entire Agreement. This Agreement, together with the Exhibits herein and any
executed written offer letter between me and the Company, is the final, complete
and exclusive agreement of the parties with respect to the subject matter of
this Agreement and supersedes and merges all prior discussions between us;
provided, however, prior to the execution of this Agreement, if the Company and
I were parties to any agreement regarding the subject matter hereof, that
agreement will be superseded by this Agreement prospectively only.  

 

7.11Advice of Counsel.  I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I HAVE
HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I HAVE
READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS AGREEMENT.  THIS
AGREEMENT WILL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF THE DRAFTING OR
PREPARATION OF THIS AGREEMENT.

 

7.12Protected Activity Not Prohibited.  I understand that nothing in this
Agreement limits or prohibits me from filing a charge or complaint with, or
otherwise communicating or cooperating with or participating in any
investigation or proceeding that may be conducted by, any federal, state or
local government agency or commission, including the Securities and Exchange
Commission, the Equal Employment Opportunity Commission, the Occupational Safety
and Health Administration, and the National Labor Relations Board (“Government
Agencies”), including disclosing documents or other information as permitted by
law, without giving notice to, or receiving authorization from, the Company,
discussing the terms and conditions of my employment with others to the extent
expressly permitted by Section 7 of the National Labor Relations Act.
Notwithstanding, in making any such disclosures or communications, I agree to
take all reasonable precautions to prevent any unauthorized use or disclosure of
any information that may constitute Company Confidential Information to any
parties other than the Government Agencies. I further understand that I am not
permitted to disclose the Company’s attorney-client privileged communications or
attorney work product.

 

This Agreement shall be effective as of the first day of my employment with
Company.

 

 

EMPLOYEE:

 

COMPANY:

 

 

 

 

 

I HAVE READ, UNDERSTAND, AND ACCEPT THIS AGREEMENT AND HAVE BEEN GIVEN THE
OPPORTUNITY TO REVIEW IT WITH INDEPENDENT LEGAL COUNSEL.

 

ACCEPTED AND AGREED:

 

 

 

 

 

 

 

 

 

(Signature)

 

(Signature)

 

 

 

 

 

By:

 

By:

 

 

 

 

 

 

 

 

 

Title:

 

Title:

 

 

 

 

 

 

 

 

 

Date:

 

Date:

 

 

 

 

 

 

 

 

 

Address:

 

Address:

 

 

 

 

 

11

 

--------------------------------------------------------------------------------

 

EXHIBIT A

INVENTIONS

 

1.Prior Inventions Disclosure. The following is a complete list of all Prior
Inventions (as provided in Subsection 2.2 of the attached Employee Confidential
Information and Inventions Assignment Agreement, defined herein as the
“Agreement”):

 

 

☐

None

 

 

☐

See immediately below:

 

 

 

 

 

 

 

 

 

 

2.Limited Exclusion Notification.

 

THIS IS TO NOTIFY you in accordance with Section 2872 of the California Labor
Code that the foregoing Agreement between you and Company does not require you
to assign or offer to assign to Company any Invention that you develop entirely
on your own time without using Company’s equipment, supplies, facilities or
trade secret information, except for those Inventions that either:

 

a.Relate at the time of conception or reduction to practice to Company’s
business, or actual or demonstrably anticipated research or development; or

 

b.Result from any work performed by you for Company.

 

To the extent a provision in the foregoing Agreement purports to require you to
assign an Invention otherwise excluded from the preceding paragraph, the
provision is against the public policy of this state and is unenforceable.

 

This limited exclusion does not apply to any patent or Invention covered by a
contract between Company and the United States or any of its agencies requiring
full title to such patent or Invention to be in the United States.

12

 